DETAILED ACTION

This office action is a response to the AFCP 2.0 filed on 4/26/2022. Claims 22-41 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Allowable Subject Matter

Claims 22-41 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 4/26/2022 have overcome current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
Claimed invention is directed to a data plane forwarding method for a network forwarding element which involves processing data messages associated with data messages received by a data plane circuit. The method generates probabilistic statistical values related to the processed message flows, and identifies and designates a subset of the processed data messages to be portion of large data message flows based on the generated probabilistic statistical values. The method identifies heavy hitter flows and mitigates the adverse effect of these flows in the network.
Prior art reference Pettit discloses a forwarding element for processing data packets which includes a detection circuit that may act as an elephant flow detector where the size of the packet may be identified. However, Pettit does not disclose the features of detection circuit that generates probabilistic statistical values regarding the processed data flows and identifying a subset of the processed data messages based on the probabilistic statistical values. 
Prior art reference Sinha discloses a method for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters. The packet is forwarded to corresponding processor according to the match in the filter. 
Prior art Zhou discloses an aging threshold value related to determining flow entry aging. 
Pan et al. (US 2019/0158415) and Matthews (US 2014/0237118) are pertinent prior art not applied. Pan discloses a network device that receives data packets of multiple flows and populate a queue with the packets. The device maintains quantitative statistics based on a number of packets received for each flow, and determines a large flow based on the statistics being above a threshold. Matthews discloses a method for filtering network data according to an application specific criteria and identifies the heavy flow from the filtered data. 
However, prior art on record does not disclose the features of determining whether the received data message is part of a large flow by analyzing the probabilistic statistical values stored only in one set of storage locations. 
Claims 22, 33, 40 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of a set of storage locations is to store probabilistic statistical values that are updated for a received data message; and only a probabilistic set of values stored in one set of storage locations is to be analyzed to determine whether the received data message is part of a large data message flow; in combination with all other limitations in the claims as defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414